Case: 19-11012    Document: 00515934457 Page: 1 Date Filed: 07/12/2021
Case 3:18-cr-00220-L Document 68 Filed 07/12/21 Page 1 of 1 PageID 351




            United States Court of Appeals
                 for the Fifth Circuit                             United States Court of Appeals
                                                                            Fifth Circuit

                                 ___________                              FILED
                                                                      July 12, 2021
                                 No. 19-11012
                                                                     Lyle W. Cayce
                               Summary Calendar                           Clerk
                                ___________

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Jeremy Ryan Palmer,

                                            Defendant—Appellant.
                    ____________________________

                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:18-CR-220-1
                    ____________________________

   Before Southwick, Oldham, and Wilson, Circuit Judges.

                               JUDGMENT

           This cause was considered on the record on appeal and the briefs on
   file.
           IT IS ORDERED and ADJUDGED that the appeal is
   DISMISSED as frivolous.
